Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 25, 2016

                                    No. 04-15-00824-CV

IN THE GUARDIANSHIP OF GEORGE V. GARCIA, AN INCAPACITATED PERSON,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2015PB6000016 L2
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
       The Appellant’s First Motion for Extension of Time to File Appellant’s Amended Brief is
hereby GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court